UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2407



In Re:   HENRY EARL MILLER,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (6:09-cv-01150-HFF)


Submitted:   March 16, 2010                 Decided:   March 17, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Henry Earl Miller petitions for a writ of mandamus,

seeking an order directing the district court to comply with a

letter from this court forwarding for “appropriate disposition”

correspondence from Miller with respect to his attempt to file a

28 U.S.C. §     2241 (2006) petition.

             Mandamus     is    a   drastic    remedy    to   be    used   only    in

extraordinary circumstances, when “the petitioner has no other

adequate means to obtain relief to which there is a clear and

indisputable right.”           In re Blackwater Sec. Consulting, L.L.C.,

460   F.3d   576,   592    (4th     Cir.   2006)   (internal       quotations     and

citation omitted).         “Courts are extremely reluctant to grant a

writ of mandamus.”         In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).

             The relief sought by Miller is not available by way of

mandamus.     Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                         We

dispense     with   oral       argument    because      the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                           2